Citation Nr: 0203295	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-22 931	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for partial amputation of the middle fingertip of the left 
hand.

3.  Entitlement to service connection for hypertension.

(The issues of entitlement to an initial compensable 
disability rating for partial amputation of the middle 
fingertip of the left hand and entitlement to service 
connection for hypertension will be the subjects of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating, effective from February 14, 2000.  

The Board is undertaking additional development on the 
appellant's claims for entitlement to service connection for 
hypertension and entitlement to a higher original rating for 
amputation of part of the left middle finger, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Since February 2000, the appellant's service-connected 
PTSD has been manifested by depressed mood, chronic sleep 
impairment, mild memory loss, and impaired concentration.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no 
higher, for PTSD were met as of the time of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an April 2000 VA post-traumatic stress disorder 
examination, the examiner reviewed available VA outpatient 
treatment notes for the appellant.  He noted that in February 
2000, the appellant had been assigned a Global Assessment of 
Functioning (GAF) score of 55.  He also noted that the 
appellant was a full time employee of Alabama Power Company 
and had served in the Alabama National Guard since 1982.  The 
appellant complained of intrusive thoughts and recollections 
about his military experiences in Vietnam.  He reported 
occasional nightmares, constant flashbacks, a tendency to 
isolate himself from others, avoidance behaviors with regard 
to crowds, movies, and television shows, feelings of 
alienation, depression, an inability to trust others, a loss 
of interest in pleasurable activities, an inability to 
concentrate, hypervigilance, a startle response, feelings of 
rage, and sleep disturbance.

On examination, he appeared to be his stated age.  His 
thought processes and thought content were within normal 
limits.  He denied having delusions, hallucinations, suicidal 
and homicidal thoughts, ideations, plans, and intent.  He 
appeared able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was fully oriented.  
His long term memory and judgment were intact; his 
concentration and short term memory were impaired.  His 
speech was slow; his mood was mildly depressed.  Sleep 
impairment appeared to be chronic in nature.  The examiner 
diagnosed PTSD.

The examiner stated that the appellant's symptoms were 
frequent and mild in nature with no real periods of remission 
during the past year.  The examiner assigned a GAF score of 
61.  The examiner noted mild social and occupational 
impairment due to PTSD.

In his October 2000 substantive appeal, the appellant stated 
that his PTSD impaired him socially and decreased his work 
efficiency.  He explained that he worked in the field.  He 
stated that he had depression and anxiety on a daily basis, 
experienced panic attacks at least once every two weeks, 
sleep impairment at approximately twice per week, and daily 
problems with remembering names and directions.  He stated 
that he was treated at VA medical center mental hygiene 
clinic and at the vet center, both in Birmingham, Alabama.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the August 2000 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the symptomatology necessary for a higher 
evaluation for his disability.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment for his PTSD outside of the VA 
healthcare system.  Therefore, there is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.

VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  The appellant has 
reported outpatient treatment at VA facilities.  Although an 
attempt to obtain these records in March 2000 was 
unsuccessful, these records clearly exist because they were 
referred to by the VA examiner in April 2000.  However, 
because of the favorable nature of the Board's decision and 
because a description of at least some of the records was 
provided in the April 2000 examination report, the Board 
finds that the appellant is not prejudiced by the failure to 
obtain these records.  As for VA's duty to obtain any medical 
opinions, that was fulfilled by providing a VA PTSD 
examination to the appellant in April 2000.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126, 132.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

In the August 2000 SOC provided the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

The RO determined that the appellant's claim for service 
connection for PTSD was received on February 14, 2000, and 
that was the effective date for the award of a 10 percent 
disability rating.  The Board will address whether the 
appellant was entitled to a disability rating in excess of 10 
percent from February 14, 2000.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 10, 30, 
50, 70 and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

The medical evidence shows that the appellant has been 
assigned GAF scores of 55 and 61 based upon his impairment 
from PTSD.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See DSM-IV at 44-47.  
A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).

The results of the April 2000 VA PTSD examination and the 
appellant's statements in his substantive appeal present a 
clear, consistent picture of the appellant's level of 
disability from PTSD.  According to the VA examiner, the 
appellant has symptoms such as depressed mood, chronic sleep 
impairment, mild memory loss, and impaired concentration.  
Although the examiner described the severity of the symptoms 
as mild, he also noted that they were continuous.  The 
examiner's description of "mild" symptoms appears to relate 
to the GAF score that was assigned rather than to the rating 
criteria under Diagnostic Code 9411.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 30 percent disability rating.  See 38 C.F.R. § 4.7 
(2001).

The appellant's symptoms include impairment of his mood, his 
sleep, his memory, and his concentration.  The appellant has 
explained that these symptoms have limited his opportunities 
for promotion in the National Guard.  Because of the effect 
of these symptoms, the appellant's overall disability picture 
more nearly approximates the criteria for a 30 percent 
disability rating than a 10 percent disability rating.

The Board considered assigning the appellant a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet the 
criteria for a rating higher than 30 percent.  For example, 
there is no evidence in the record of an flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impairment judgment or abstract thinking; 
or disturbances in mood and motivation.  Although the 
appellant has reported experiencing panic attacks, he has 
reported that they are weekly or less often.  In order to 
evaluate his PTSD as 50 percent disabling, it requires that 
his disability more nearly approximate the criteria for that 
rating than for the lower rating.  Therefore, a higher rating 
is not warranted.

The evidence supports a rating of 30 percent, but no higher, 
for PTSD under Diagnostic Code 9411.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the appellant's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  


ORDER

Entitlement to a 30 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


